DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (U.S. Patent 9,680,452) in view of Hill (U.S. Patent Application Publication 2019/0013458 cited in the Information Disclosure Statement filed January 29, 2021, hereafter Hill).
Claim 1: Abdo teaches a superconducting circuit (Figure 5), comprising: 
a first resonator (12A); 
a second resonator (12B); and 
a Josephson ring modulator (JRM 110) coupled to the first resonator and the second resonator (coupled between 12A and 12B). 
Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAW resonator taught by Hill in the circuit of Abdo to improve the resonator ([0131] of Hill).

Claim 8: Abdo teaches a method, comprising: 

coupling a second resonator (12B) to the Josephson ring modulator (JRM110).
Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAW resonator taught by Hill in the circuit of Abdo to improve the resonator ([0131] of Hill).

Claim 15: Abdo teaches a superconducting device (Figure 5), comprising: 
a first resonator (12A); 
a second resonator (12B); and 
a Josephson ring modulator (JRM110) coupled to the first resonator and the second resonator, wherein the Josephson ring modulator is a dispersive nonlinear three-wave mixing element (column 6 lines 52-55).
Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAW resonator taught by Hill in the circuit of Abdo to improve the resonator ([0131] of Hill).
  


Claims 5, 12 and 19: The combined circuit further teaches a first external feedline coupled to the first surface acoustic wave resonator through a first interdigitated capacitance device (column 8 lines 55-61 of Abdo), wherein the first external feedline carries first input signals and first output signals of the first surface acoustic wave resonator (via 12A); and 
a second external feedline coupled to the second surface acoustic wave resonator through a second interdigitated capacitance device (column 8 lines 55-61 of Abdo), wherein the second external feedline carries second input signals and second output signals of the second surface acoustic wave resonator (via 12B).

Claims 6, 13 and 20: The combined circuit further teaches one or more external superconducting magnetic coils that induce magnetic flux threading of the Josephson ring modulator (column 5 lines 4-16 of Abdo).  

Claims 7 and 14: The combined circuit further teaches that the first surface acoustic wave resonator and the second surface acoustic wave resonator comprise respective dielectric substrates that comprise a material selected from a group of materials consisting of quartz, gallium arsenide, lithium niobite, and zinc oxide (Abstract of Hill).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo in view of Hill and further in view of Abdo (U.S. Patent 9,548,742 cited in the Information Disclosure Statement filed January 29, 2021, hereafter ‘742).
Claims 4, 11 and 18: Abdo and Hill teach the limitations of claims 1, 8 and 15 above. Abdo and Hill do not specifically teach a pump. ‘742 teaches a superconducting device (Figures 1 and 2) comprising a first coupling capacitor (133A) connected via a first superconducting wire (Figure 2) to a first port of a pump (Pump); and 
a second coupling capacitor (133B) connected via a second superconducting wire (Figure 2) to a second port of the pump (Pump), wherein the first superconducting wire and the second superconducting wire are phase matched (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump port taught by ‘742 in the circuit of Abdo and Hill to excite the common mode of the Josephson ring modulator (Abstract of ‘742).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo in view of Hill and further in view of Bolgar et al. (“Experimental demonstration of a two-dimensional phonon cavity in the quantum regime” cited in the Information Disclosure Statement filed January 29, 2021, hereafter Bolgar).
Claims 2, 9 and 16: Abdo and Hill teach the limitations of claims 1, 8 and 15 above. Abdo and Hill do not specifically teach a Bragg mirror. 
Bolgar teaches the first SAW resonator (description of Figure 1 (A), “The SAW resonator is formed by two Bragg gratings”, corresponding to 12a of Abdo) comprising a p/2”), wherein the first distance is a first odd integer multiples of a first half-wavelength supported by the SAW resonator (description of Figure 1 (A), where the odd integer multiple is 225 and the wavelength is p), and wherein the second SAW resonator (description of Figure 1 (A), “The SAW resonator is formed by two Bragg gratings”, corresponding to 12b of Abdo) comprises a third superconducting Bragg mirror and a fourth superconducting Bragg mirror separate from the third superconducting Bragg mirror by a second distance (description of Figure 1 (A); “Distance between the gratings is 225 x p/2”), and the second distance is a second odd integer multiple of a second half-wavelength supported by the second SAW resonator (description of Figure 1 (A), where the odd integer multiple is 225 and the wavelength is p). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Bragg mirrors taught by Bolgar in each SAW resonator taught by Abdo and Hill to reduce the size of the circuit (Paragraph 2, “One of the main advantages of planar SAW devices is their small size” of Bolgar).

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant asserts that neither Abdo nor Hill disclose the problems identified in the instant application that motivated the inventor’s novel In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Abdo teaches first and second resonators (12a and 12b; Figure 5). Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAW resonator taught by Hill in the circuit of Abdo to improve the resonator ([0131]).
Applicant’s arguments with respect to claim(s) 2, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849         

/Menatoallah Youssef/SPE, Art Unit 2849